DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note: the Examiner of record is now Magdalene K. Sgagias, Art Unit 1632. Therefore, future correspondence should reflect such changes. Also at the end of the Action is the information regarding the SPE and the Art Unit. 

Election/Restrictions
Claims 1-13, 16-20 are pending.
Applicant's election with traverse of group I, claims 1-13, 20 in the reply filed on 08/17/2022 is acknowledged.  The traversal is on the ground(s) that Groups I and II involve the same or a corresponding special technical feature contributing to patentability, and examining them together will not add further burden to the examination. The specific reasons are as follows: 1) Claim 1 relates to an isolated recombinant oncolytic adenovirus, wherein the recombinant oncolytic adenovirus is a selectively replicating oncolytic adenovirus and the genome of the recombinant oncolytic adenovirus is integrated with a coding sequence of an exogenous shRNA capable of inhibiting the expression of human PD-L1 in tumor cells. Silvestre et al. (International Patent Application Publication No. WO 2016/008976, referred to as “D1” below) discloses an oncolytic virus for expression of immune checkpoint modulators. The differences between claim 1 and D1 includes that the genome of the recombinant oncolytic adenovirus is integrated with a coding sequence of an exogenous shRNA capable of inhibiting the expression of human PD-L1 in tumor cells. 2) Based on this difference, claim 1 achieves an advantageous technical effect. As recorded in the paragraph bridging pages 5-6 of the description of the present application, the oncolytic adenovirus provided thereby had superior tumor killing effect, and its replication capacity in normal cells was much lower than that in tumor cells, so that its toxicity to normal cells was very low and its safety was greatly improved. In addition, the expression level of endogenous PD-L1 protein in human tumor cells can be reduced by the shRNA expression in the virus infected tumor cells and therefore, the immunosuppression of tumor cells on T lymphocytes was reduced. As a result, the anti-tumor immune killing effect of T and NK lymphocytes was enhanced. The inventors also found that a synergistic effect of the oncolytic killing effect of the oncolytic virus and the anti-tumor immunostimulation effect of T or NK lymphocytes can be achieved by integrating the oncolytic adenoviruses with the shRNA coding sequence. Test example 1 and Examples 1-8 of the present application demonstrate the above advantageous technical effect. Wherein:
It has been shown in Test example 1 and Figures 8-9, and Example 3 and Figures 22-23, that the oncolytic adenoviruses (1-4.5K, 2-4.5K, 3-4.5K) provided by the present application are capable of inhibiting the expression of PD-L1 specifically in tumor cells at the levels of mRNA and protein.
It has been shown in Example 1 and Figure 17 that the oncolytic adenoviruses (1-4.5K, 2-4.5K, 3-4.5K) provided by the present application exhibited very strong replication capacity in the tested tumor cells and exhibited very low replication capacity in normal cells, all cells are derived from human cells. Therefore they have strong tumor cell preference in the aspect of selective replication.
It has been shown in Example 2 and Figures 18-21 that the oncolytic adenoviruses (1-4.5K, 2-4.5K, 3-4.5K) provided by the present application showed significant killing effects on the tested various tumor cells and the killing effects on human glioma cell line of U251 were even better than that of the H101.
It has been shown in Example 4 and Figures 25-29 that the killing effect on HCT116, PANC1, HT29 and H460 of the oncolytic adenoviruses (1- 4.5K, 2-4.5K, 3-4.5K) provided by the present application exhibited obvious dose dependence, and all viruses had strong killing ability.
It has been shown in Example 5 and Figure 30 that the oncolytic adenoviruses (1-4.5K) provided by the present application significantly reduced the expression level of hPD-L1 in human breast cancer cells MDA-MB-231 of OAd-shPD-L1 treatment group (1-4.5K group) compared to the control group; Figures 31-32 show that the shPD-L1 expressed by the oncolytic adenoviruses (1-4.5K) provided by the present application did knock down the expression level of hPD-L1 in MDA-MB-231 tumor cells and human colon cancer HCT116 tumor cells and decreased the number of cells expressing hPD-L1 on the surface of the tumor cells; and Figures 33-34 show that the shPD-L1 expressed in the oncolytic adenoviruses (1-4.5K) provided by the present application did reduce the expression of hPD-L1 in human tumor cell transplant in vivo.
It has been shown in Example 6 and Figures 35-37 that the combined administration of the oncolytic adenoviruses (1-4.5K) provided by the present application and NK cells had significant synergistic killing effect against HCT116 and A549 tumor cells. These results indicate that the recombinant oncolytic adenoviruses of the present application not only play a role in lysing and killing tumors, but also significantly improve the tumor killing effect of the NK cells because they inhibit the expression of tumor-derived PD-L1 protein and eliminate or attenuate the immunosuppression around the tumor cells and in the whole body. Thereby, the synergistic effect of the combination of the recombinant oncolytic adenoviruses and NK cells on tumor killing was achieved.
It has been shown in Example 7 and Figures 42-45, and Example 8 and Figures 46-49, that the oncolytic adenoviruses (1-4.5K) provided by the present application showed excellent inhibitory effect on tumor growth and effect on tumor clearance in the subcutaneously inoculated HCT116 in BALB/C nude mice, while the anti-tumor effect on the same kind of cells inoculated subcutaneously in NOD-SCID immunodeficient mice was not obvious. It can be seen that shPD-L1 expressed in human tumor cells resulted in a decrease in hPD-L1 expression in tumor cells, which weakened and relieved the inhibitory effect on immune cells (NK, macrophages, or dendritic cells) surrounding tumor tissues in the BALB/C nude mice, thereby exhibiting a sustained ability to inhibit the growth of HCT116.
It has been shown in Example 8 and Figures 50-51 that the oncolytic adenoviruses (1-4.5K) provided by the present application result in a large increase of the number of NK cells in tumor tissues and blood of the mice, and result in significant increase of the number of T cells in spleens and tumor tissues. These results indicate that the recombinant oncolytic adenoviruses of the present application significantly improve the infiltration of the mice immune cells into tumor tissues, significantly increase the number of immune cells (NK cells) in the circulatory system and improve the proliferation of the mice immune cells because of the reduction of the expression and secretion of the tumor-derived PD-L1.

3) D1 does not provide any hint toward obtaining the technical solution of claim 1. D1 discloses that the oncolytic virus can be an adenovirus, the immune checkpoint regulatory molecule includes RNAi and can at least partially inhibit PD-L1. However, D1 just generally mentions the adenovirus, RNAi and PD-L1, among a series of selection and does not describe them in detail or provide any specific teaching. Specifically, for the oncolytic virus, D1 only describes the technical solution involving vaccinia virus in detail and all of the examples use vaccinia virus. For the immune checkpoint regulatory molecule, D1 discloses more than once that in a preferred embodiment, the immune checkpoint modulator is an antibody (please see line 15 on page 15 of D1); a specific preference is an anti PD-1 antibody and/or an anti CTLA4 antibody (please see lines 5- 7 on page 4 of D1); a preferred example of an immune checkpoint modulator is represented by a modulator capable of antagonizing at least partially the protein Programmed Death 1 (PD-1), and especially an antibody that specifically binds to human PD-1 (please see lines 23-25 on page 17 of D1). Moreover, all of the examples Page 8 of 11 of D1 merely disclose a vaccinia virus which is inserted a nucleic acid molecule encoding an anti-PD-1 antibody that can be secreted out of the tumor cells, without recording an embodiment that inhibiting PD-L1 with RNAi. D1 discloses in lines 28-31 on page 25 that in a preferred embodiment, the oncolytic virus of the application is a vaccinia virus defective for TK activity in the genome of which is inserted a nucleic acid molecule encoding an anti-PD1 antibody. It can be seen throughout the specification of D1 that D1 does not teach how to inhibit PD-L1 by RNAi. Actually the person skilled in the art cannot realize the inhibition of PD-L1 in tumor cells by RNAi or shRNA according to the disclosure of D1. The fact that the RNAi sequence carried by the virus is expressed successfully in a host cell and exhibits its expected effect depends on the successful and complete transcription of the genome DNA of the virus and shearing into mature RNAi sequence (siRNA or miRNA) through enzyme such as Dicer. In general, after infecting a generic host cell (without a gene modification), the genome DNA of a virus can be transcribed and sheared into a mature RNAi sequence only if the genome DNA enters the nucleus of the host cell successfully. D1 describes a preference for the vaccinia virus and the examples only disclose vaccinia virus. However, the duplication and transcription of the vaccinia virus DNA are carried out and finished in cytoplasm. Therefore, the vaccinia virus cannot be used for the expression of exogenous shRNA and for the inhibition of PD-L1 expression through siRNA obtained by being sheared by enzyme such as Dicer. D1 merely indicates infecting tumor cells by vaccinia viruses and expressing anti-PD-1 antibody which is secreted out of the tumor cells and competes with PD-L1 expressed by the tumor cells to block the binding between PD-L1 and PD-1 of immune cells. D1 does not provide any data or result to show the influence on the antitumor activity of the oncolytic virus upon the binding of the antibody with the PD-1. In contrast to D1, the present application claims the oncolytic adenovirus which duplicates the virus genome by using the whole DNA duplication system of the host cells. Therefore, the duplication and transcription of its genome DNA including the shRNA expression frame are carried out and finished in nucleus. The shRNA is transported to cytoplasm after being expressed and processed in nucleus. Moreover, Page 9 of 11 the present application describes inhibiting the expression of PD-L1 in tumor cells by shRNA. Thus, the claimed invention is much different from the teaching and biology principles of D1 of inhibiting PD-1 of immune cells using a vaccinia virus carrying a nucleic acid molecule encoding anti-PD-1 antibody. The vaccinia virus genome encodes numerous viral enzymes and factors that enable the virus to replicate independently from the host cell machinery (please see lines 17-20 on page 10 of D1), which is_ different from the mechanism of duplication of the adenovirus genome mentioned above. In addition, the antagonistic mechanism of antibody is totally different from the antagonistic mechanism of shRNA. The present application realizes and demonstrates at cell and animal levels that the expression of PD-L1 in tumor cells can be inhibited specifically by integrating with a coding sequence of an exogenous shRNA capable of inhibiting the expression of PD-L1 in tumor cells in the genome of the recombinant oncolytic adenovirus, and thereby a superior tumor killing effect and a reliable safety to normal cells can be achieved (as recited above in the part of advantageous technical effect). The inhibition pathway, target and mechanism of the present application are much different from that of D1 and do not belong to the common technical means in the art. The technical solution of claim 1 must be obtained by innovative thinking and creative work and overcoming technical difficulties and would not have been obvious to the ordinary skilled person. Thus, the person skilled in the art cannot obtain the technical feature of “the genome of the recombinant oncolytic adenovirus is integrated with a coding sequence of an exogenous shRNA capable of inhibiting the expression of PD-L1 in tumor cells” based on the disclosure and teaching of D1 in view of the common technical means in the art, and cannot predict the technical effect achieved thereby. Thus, the technical solution of claim 1 cannot be obtained from D1. And the technical solution of claim 1 does not belong to the common knowledge in the art.
 In addition, the present application describes an isolated recombinant oncolytic adenovirus that achieves one or more of the advantageous technical effects recited above which cannot be predicted from D1. For the above reasons, claim 1 is nonobvious over D1 and the common technical means in the art and therefore is patentable over D1. Claim 16 relates to a method for treating tumors and/or cancers, comprising administering the recombinant oncolytic adenovirus according to any one of claims 1 to 5 to a tumor and/or cancer patient. Therefore, Groups I and II involve the same or corresponding special technical feature contributing to novelty and patentability and examining the claims together will not add further burden to the examination. Conclusion In view of the foregoing, Applicant requests issuance of a notice of allowance. The absence in this reply of any comments on any contentions set forth in the Office Action should not be construed to be an acquiescence therein. Rather, no comment is needed since the rejections should be withdrawn for at least the foregoing reasons. 
This is not found persuasive because the instant case is a 371, where burden is not a requirement. See also, MPEP §801, which explicitly states that, “applications entering the National Stage under 35 U.S.C. 371 as a Designated or Elected Office in the U.S. Patent and Trademark Office is covered in Chapter 1800.”  Wherein Chapter 1800, and specifically, 1893.03 (d), clearly states that, “Examiners are reminded that unity of invention (not restriction) practice is applicable in international applications (both Chapter I and II) and in national stage applications submitted under 35 U.S.C. 371.” (emphasis added).
 Thus, the Examiner has shown that Groups I and II designated in the Restriction requirement, mailed 07/07/2022 do not relate to a single general inventive concept under PCT Rule 13.1.  The Examiner has clearly delineated the first product and other categories related thereto.  See page 4 of the Restriction requirement.  Therefore, the additional, non-elected group is directed to different categories of invention that fail to have unity, as defined by PCT, Rule 13.2.
In the instant application, the claims lack a special technical feature that links all of the claims. In the instant case, Group I, claim(s) 1-13 and 20, drawn to isolated recombinant oncolytic adenovirus, wherein the recombinant oncolytic adenovirus is a selectively replicating oncolytic adenovirus and the genome of the recombinant oncolytic adenovirus is integrated with a coding sequence of an exogenous shRNA capable of inhibiting the expression of PDL1 in tumor cells. Group II, claim(s) 16-19, drawn to methods of treating cancer. As such, the claims lack a special technical feature unifying all of the claims.As such, the claim set of group I encompasses multiple products and Group II method which is deemed to lack unity of invention because it is not one of the combinations of inventive entities deemed to have unity of invention. 
Applicants argue the subject matter of the present invention in claim 1 achieves an advantageous technical effect. As recorded in the paragraph bridging pages 5-6 of the description of the present application. The inventors also found that a synergistic effect of the oncolytic killing effect of the oncolytic virus and the anti-tumor immunostimulation effect of T or NK lymphocytes can be achieved by integrating the oncolytic adenoviruses with the shRNA coding sequence. Test example 1 and Examples 1-8 of the present application demonstrate the above advantageous technical effect. These arguments are not persuasive. There is no requirement that the art cited in establishing a lack of technical feature be anticipatory. In stating the invention is for example claim 1 achieves an advantageous technical effect and the inventors also found that a synergistic effect of the oncolytic killing effect of the oncolytic virus and the anti-tumor immunostimulation effect of T or NK lymphocytes can be achieved by integrating the oncolytic adenoviruses with the shRNA coding sequence and test example 1 and Examples 1-8 of the present application demonstrate the above advantageous technical effect indicates the oncolytic adenovirus is some form was known in the art at the time of filing. The Silvestre art discloses  an oncolytic adenovirus comprising inserting in its genome nucleic acid molecules such as siRNAs encoding immune checkpoint modulators such as siRNA targeting PD-L1 (see lines 27-28 on page 3, lines 24-28 on page 5, lines 3-5 on page 17) and it is well known in the art that shRNA is an extremely common modification of siRNA. and its use for treating a proliferative disease as well as a method of treatment relying on the administration of an effective amount of said oncolytic virus or composition thereof. In one embodiment, the proliferative disease treated by the method of the invention is cancer and especially melanoma, renal cancer, prostate cancer, breast cancer, colorectal cancer, lung cancer and liver cancer. In one embodiment, the use or method comprises an additional step in which a pharmaceutically acceptable amount of a prodrug is administered to said mammal. The administration of said prodrug takes place preferably at least 3 days after the administration of said oncolytic virus or virus composition. This establishes the concept of an oncolytic adenovirus comprising inserting in its genome nucleic acid molecules such as siRNAs encoding immune checkpoint modulators such as siRNA targeting PD-L1  was contemplated in the art and that establishes the claims lack a special technical feature.  
Applicants arguments regarding synergistic effect of the oncolytic killing effect of the oncolytic virus and the anti-tumor immunostimulation effect of T or NK lymphocytes can be achieved by integrating the oncolytic adenoviruses with the shRNA coding sequence. Test example 1 and Examples 1-8 of the present application demonstrate the above advantageous technical effect These arguments are not persuasive. Synergistic effect do not reverse the lack of a special technical feature, as established by the Silvestre art. The examiner is unaware of any authority that states synergistic effects results are an indicator of unity of invention. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/17/2022.
Claims 1-13, 20 are under consideration.
Priority
Acknowledgement is made of applicant’s claim priority under 35 USC 119(a)-(d) based on application foreign PCT/CN2018/094264 filed July 3, 2018; and claims priority to Chinese CN201710899291.6 filed on 09/28/2017.  
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/2020, 05/18/2021, 06/08/2021, 06/22/2021, 07/232021, 08/31/2021, 02/25/2022 and 03/22/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because in  [0190] it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Silvestre (CN107208069A, published September 26, 2017) in view of Casey (Science, p 1-9, 2016).
Regarding claim 1, Silvestre discloses an oncolytic virus for expressing immune checkpoint modulator (s), the oncolytic virus is an adenovirus, and comprising inserted into its genome a nucleic acid sequence encoding one or more immune checkpoint modulator (s), and the immune checkpoint modulator (s) are selected from RNAi, said one or more immune checkpoint modulator (s) antagonizing at least partial inhibitory checkpoint activity, including PD-L1-mediated inhibitory immune checkpoint activity (see Comp. 1 claims 1-2, 13-14). Regarding claims 6-7, Silvestre discloses the pharmaceutical composition comprises pharmaceutically acceptable excipients comprising that oncolytic virus contains a nucleic acid encoding an immune checkpoint regulatory molecule inserted into the genome of virus, and the oncolytic virus can be adenovirus; the immune checkpoint regulatory molecule is selected from RNAi and can at least partially inhibit PD-L1-mediated activity; a pharmaceutical composition comprises an effective amount of oncolytic virus and drug carrier and is used for treating proliferative diseases comprising: bone cancer, liver cancer, pancreatic cancer, gastric cancer, colorectal cancer, esophageal cancer, lung cancer, head and neck cancer, melanoma, uterine cancer, cervical cancer, ovarian cancer, breast cancer, prostate cancer, lymphoma, leukemia, bladder cancer and kidney cancer; oncolytic virus is administrated by means of an intravenous or intratumor manner, and a suitable dose is about 105 to 1013 vp (claims 1, 2, 13, 14 and 18-23; description, paragraphs [0132] and  [0143]-[0143]).
Regarding claim 8, Silvestre discloses the pharmaceutical composition comprises pharmaceutically acceptable excipients comprising that oncolytic adenovirus formulated in the context of including systemic and usual parenteral injection types are intravenous (into the vein), intraarterial (into the artery) [01326].
While Silvestre discloses RNAi for inhibiting PDL1 in tumor cells does not teach shRNA.
However, before the instant effective filing date of the instant invention, Casey (Science, p 1-9, 2016) teaches shRNA of PDL1 prevented the growth of MYC T-ALL tumor cells in vivo (see p2 2nd column 2nd paragraph and figure S14 as depicted below).

    PNG
    media_image1.png
    584
    580
    media_image1.png
    Greyscale

Casey teaches  therapeutic suppression of PD-L1 and other immune checkpoint molecules elicit an immune response against tumors and recently this strategy has been translated to the clinic, with very encouraging results (p 1 2nd column 1st paragraph).
Accordingly, it would have been obvious to one of ordinary skill in the art to modify the  Silvestre adenovirus RNAi for inhibiting PDL1 in tumor cells by using the shRNA to target PDL1 to decrease tumor growth in vivo as disclosed by Casey.
One would have been motivated to use shRNA instead of RNAi to receive the expected benefit of shRNA to target PDL1 to prevent tumor growth in vivo by therapeutic suppression of PD-L1 and other immune checkpoint molecules to elicit an immune response against tumors because this strategy has been translated to the clinic, with very encouraging results. 
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.

Claims 1, 3, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Silvestre (CN107208069A, published September 26, 2017) in view of Casey (Science, p 1-9, 2016) as applied to claims 1, 6-8 above, and further in view of Holm (US 20060270016 A1).
The teachings of Silvestre and Casey apply here as indicated above.
Silvestre and Casey do not teach, wherein the recombinant  oncolytic adenovirus is lack of the E1B19K gene, the E1B55K gene, and all the genes in E3 region.
However, before the instant effective filing date of the instant invention, Holm teaches the lack of E1B19k results in a better release of the adenoviruses as, if present, it will minimize the function of the adenoviral death protein. By such a deletion the virus induced cytopathic effect is increased  and thus results in a more pronounced lysis of infected tumor cells [0214]; and lack of E1B55K gene in Onyx-015 adenovirus having a completely deleted E1B-55 kDa gene where the complete deletion of the E1B55 kDa protein results in lysis of which have a p53 deficiency, whereby normal cells are not harmed [0003]; and complete deletion of the E3 region results in high replication efficiency in tumor cells, [0217] (instant claims 3, 20). As the replication capabilities of the virus is limited to tumor cells, normal tissue is spared from replication and thus from lysis by the virus [0002]
Accordingly, it would have been obvious to a person of ordinary skill in the art to combine the Silvestre adenovirus RNAi for inhibiting PDL1 in tumor cells with shRNA to target PDL1 to decrease tumor growth in vivo by including the lack of the E1B19K gene, the E1B55K gene, and all the genes in E3 region as disclosed by Holm  for treating tumors.
One would have been motivated to include lack of the E1B19K gene, the E1B55K gene, and all the genes in E3 region in the adenovirus to receive the expected benefit  by such a deletion the virus induced cytopathic effect is increased  and thus results in a more pronounced lysis of infected tumor cells as the replication capabilities of the virus is limited to tumor cells, normal tissue is spared from replication and thus from lysis by the virus.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining adenovirus RNAi for inhibiting PDL1 in tumor cells with shRNA to target PDL1 to decrease tumor growth in vivo by including the lack of the E1B19K gene, the E1B55K gene, and all the genes in E3 region that results in a more pronounced lysis of infected tumor cells while normal tissue is spared from replication and thus from lysis by the virus by combining the teachings of Silvestre/Casey and Holm.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.

Claims 1, 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Silvestre (CN107208069A, published September 26, 2017) in view of Casey (Science, p 1-9, 2016) as applied to claims 1, 6-8 above, and further in view of Hortobagyi (Human Gene Therapy, 9: 1775-1798, 1998).
The teachings of Silvestre and Casey apply here as indicated above.
Silvestre and Casey do not teach, wherein the recombinant adenovirus comprises a coding sequence of the E1A gene.
However, before the instant effective filing date of the instant invention, Hortobagyi teaches the adenovirus 5 E1A gene functions as a tumor suppressor for the HER-2/neu overexpressing cancer cells (p 1778, 1st column 2nd paragraph). The results, though surprising at the beginning, have clearly demonstrated that the E1A gene is a tumor suppressor gene for the HER-2/neu transformed cells, and the mechanism for the tumor suppression activity by E1A is through transcriptional repression of the HER-2/neu oncogene. More recently, demonstrated that E1A can indeed function as a tumor suppressor in the HER-2/neu-overexpressing human ovarian cancer cell line by repression of HER-2/neu p185 expression  (p 1778, 1st column 2nd paragraph).
Accordingly, it would have been obvious to a person of ordinary skill in the art to combine the  Silvestre adenovirus RNAi for inhibiting PDL1 in tumor cells with shRNA to target PDL1 to decrease tumor growth in vivo by including the adenovirus 5 E1A gene functions as a tumor suppressor for the HER-2/neu overexpressing cancer cells for treating metastatic breast cancer and epithelial ovarian cancer that overexpresses HER-2/neu or epithelial ovarian cancer as disclosed by Hortobagyi.
One would have been motivated to include the recombinant adenovirus comprises a coding sequence of the E1A gene to receive the expected benefit of the E1A gene functions as a tumor suppressor for the HER-2/neu overexpressing cancer cells.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining adenovirus RNAi for inhibiting PDL1 in tumor cells with shRNA to target PDL1 to decrease tumor growth in vivo by including the adenovirus 5 E1A gene functions as a tumor suppressor for the HER-2/neu overexpressing cancer cells for treating metastatic breast cancer and epithelial ovarian cancer that overexpresses HER-2/neu or epithelial ovarian cancer by combining the teachings of Silvestre/ Casey and Hortobagyi.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Conclusion
Allowable Subject Matter
Claims 2, 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632
/ANOOP K SINGH/Primary Examiner, Art Unit 1632